Exhibit 99.1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Night Culture, Inc. Houston, Texas We have audited the accompanying balance sheets of Night Culture, Inc.(the "Company")for the years ended December 31, 2010 and 2009 and the related statements of operations, shareholders' equity, and cash flows for the years ended December 31, 2010 and 2009, and for the period from September 16, 2002 (inception) to December 31, 2010. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Night Culture, Inc. as of December 31, 2010 and 2009, and the results of its operations and its cash flows for the years ended December 31, 2010 to December 31, 2009 in conformity with generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 4 to the financial statements, the Company has suffered recurring losses from operations and has a net capital deficiency, which raises substantial doubt about its ability to continue as a going concern. Management's plans regarding those matters also are described in Note 4. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Hood Sutton Robinson & Freeman, CPAs, P.C. Hood Sutton Robinson& Freeman, CPAs., P.C. Certified Public Accountants Tulsa, Oklahoma July 28, 2011 1 NIGHT CULTURE, INC. BALANCE SHEETS (AUDITED) December 31, ASSETS Current assets: Cash and cash equivalents $ $ Total current assets Markets, net of accumulated amortizationof $3,832 andzero, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY(DEFICIT) Current liabilities: Bank overdraft Accounts payable and accrued expense $ $ Taxes payable Notes payable- related parties Total current liabilities Total liabilities Stockholders’ equity: Preferred stock, $0.001 par value, 1,000,000 authorized, none issued Common stock, $0.001 par value, 500,000,000authorized, 100,000,000 and 100,100,000 issued andoutstanding, respectively 3 3 Additional paid-in capital Shareholders deficit ) ) Total stockholders’ equity(deficit) ) Total liabilities and stockholders’ equity(deficit) $ $ The accompanying notes are an integral part of these audited financial statements. 2 NIGHT CULTURE, INC. STATEMENTS OF OPERATIONS (AUDITED) Years Ended December 31, Revenue $ $ Direct material costs Gross profit Operating expenses: General and administrative expense Amortization Income (loss) from operations ) Netincome(loss) before taxes ) Provision for income taxes Net income (loss) $ ) $ Net income(loss) per share, basic and diluted $ ) $ Weighted average number of shares outstanding The accompanying notes are an integral part of these audited financial statements. 3 NIGHT CULTURE, INC. STATEMENTS OF STOCKHOLDERS’ EQUITY YEARS ENDED DECEMBER 31, 2 (AUDITED) Additional Total Common Stock Paid-In Retained Stockholders’ Shares Amount Capital Earnings Equity Balances at December 31,2008 $
